Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT AGREEMENT

 

FIRST AMENDMENT AGREEMENT dated as of January 24, 2017 (this “First Amendment”)
to the Second Amended and Restated Credit Agreement dated as of June 30, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time and immediately prior to the First Amendment Effective Date
(as defined below)) (the “Credit Agreement” and as amended by this First
Amendment, the “Amended Credit Agreement”), among, inter alia, NRG Energy, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto and Citicorp North America, Inc., as administrative agent (in such
capacity and together with its successors, the “Administrative Agent”) and as
collateral agent (in such capacity and together with its successors, the
“Collateral Agent”).

 

A.            Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Amended Credit Agreement (as defined
below).

 

B.            The Borrower, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender and each Issuing Bank, among others, are
parties to the Credit Agreement.  Credit Suisse Securities (USA) LLC, Barclays
Bank PLC and Citigroup Global Markets Inc. are acting as joint book runners and
joint lead arrangers in connection with this First Amendment (in such
capacities, the “Repricing Arrangers”).

 

C.            The Borrower has requested pursuant to Section 9.08(b) of the
Credit Agreement that the Required Lenders consent to (i) reduce the Applicable
Margin for the Term Loans on the terms and subject to the conditions set forth
in in this First Amendment and in the Credit Agreement and (ii) make certain
other changes to the Loan Documents as more fully set forth herein.

 

D.            Each Term Lender under the Credit Agreement (collectively, the
“Existing Term Lenders”) that fails to execute and deliver a signature page to
this First Amendment by 12:00 p.m. (New York City time), on January 19, 2017
(the “Consent Deadline”) (each, a “Non-Consenting Lender”) shall, in accordance
with Section 9.08(c) of the Credit Agreement, assign and delegate (in accordance
with Section 9.04 of the Credit Agreement), without recourse, all of its
interests, rights and obligations under the Credit Agreement and the related
Loan Documents in respect of its existing Term Loans to an assignee that shall
assume such obligations in accordance with Sections 9.04 and 9.08(c) of the
Credit Agreement, as further set forth in this First Amendment.

 

E.            Each Lender that executes and delivers a signature page to this
Amendment on or prior to the First Amendment Effective Date (as defined below)
(the “Consenting Lenders”) will be deemed to have irrevocably agreed to the
terms of this First Amendment and the Amended Credit Agreement, subject to the
conditions to effectiveness set forth herein.

 

F.             By executing and delivering a signature page to this First
Amendment, the Administrative Agent and the Required Lenders will be deemed upon
the First Amendment Effective Date to have irrevocably agreed to the terms of
this First Amendment and the Amended Credit Agreement.

 

G.            The amendments to the Credit Agreement set forth below are subject
to the satisfaction of the conditions precedent to effectiveness referred to
herein and shall become effective as provided herein.

 

--------------------------------------------------------------------------------


 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement.

 

(i) Section 1.01 of the Credit Agreement is hereby amended or, as the case may
be, amended and restated by:

 

(A)  adding thereto the following new defined terms in proper alphabetical
order:

 

“First Amendment” shall mean the First Amendment Agreement, dated as of
January 24, 2017, among the Borrower, each Subsidiary Guarantor, the
Administrative Agent and the Lenders party thereto.

 

“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment.

 

(B)  amending and restating the following defined terms therein in their
entirety as follows:

 

“Applicable Margin” shall mean, for any day, a rate per annum equal to
(a)(i) with respect to ABR Term Loans, 1.25% and (ii) with respect to Eurodollar
Term Loans, 2.25% and (b)(i) with respect to ABR Revolving Loans, 1.25% and
(ii) with respect to Eurodollar Revolving Loans, 2.25%.

 

(ii)            Section 2.12(d) of the Credit Agreement is hereby amended by
replacing the words “the Closing Date” in each instance where such words appear
therein with the words “the First Amendment Effective Date”.

 

(iii) As used in the Credit Agreement, the terms “Agreement,” “this Agreement,”
“herein,” “hereinafter,” “hereto,” “hereof,” and words of similar import shall,
unless the context otherwise requires, mean, from and after the First Amendment
Effective Date, the Credit Agreement as amended by this First Amendment.

 

SECTION 2.  Non-Consenting Lenders. The Borrower has given notice to each
Non-Consenting Lender that, upon receipt of consents to this First Amendment
from the existing Lenders constituting the Required Lenders, such Non-Consenting
Lender shall, pursuant to Section 9.08(c) of the Credit Agreement, execute or be
deemed to have executed a counterpart of an Assignment and Assumption and shall
in accordance therewith sell its existing Terms Loans as specified in the
applicable Assignment and Assumption or any other similar document.  Pursuant to
the applicable Assignment and Assumption or other similar document, each
Non-Consenting Lender has sold and assigned the principal amount of its existing
Term Loans to Credit Suisse AG, Cayman Islands Branch, as assignee (in such
capacity the “Replacement Lender”) under such document, solely upon the consent
and acceptance by the Replacement Lender.  The Replacement Lender has executed
and delivered a signature page to this First Amendment on or prior to the First
Amendment Effective Date as a Consenting Lender.

 

SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this First Amendment, the Borrower and each Subsidiary Guarantor
represents and warrants to each of the Lenders, the Swingline Lender, each
Issuing Bank, the Administrative Agent and the Collateral Agent that, as of the
First Amendment Effective Date:

 

2

--------------------------------------------------------------------------------


 

(a)  The Borrower and each Subsidiary Guarantor has all requisite power and
authority, and the legal right, to enter into this First Amendment and the
Amended Credit Agreement, and to carry out the transactions contemplated by, and
perform its obligations under, this First Amendment, the Amended Credit
Agreement and the other Loan Documents.

 

(b)  Each of this First Amendment and the Amended Credit Agreement (i) has been
duly authorized, executed and delivered by the Borrower and, with respect to
this First Amendment only, each Subsidiary Guarantor, (ii) constitutes the
Borrower’s and, with respect to this First Amendment only, each Subsidiary
Guarantor’s  legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws now or hereafter
in effect affecting creditors’ rights generally and (including with respect to
specific performance) subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and to the discretion of
the court before which any proceeding therefor may be brought, (iii) will not
violate (A) any applicable provision of any material law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary Guarantor,
(B) any order of any Governmental Authority or arbitrator or (C) after giving
effect to the transactions contemplated by this First Amendment, any provision
of any indenture or any material agreement or other material instrument to which
the Borrower or any Subsidiary Guarantor is a party or by which any of them or
any of their property is or may be bound, (iv) after giving effect to the
transactions contemplated by this First Amendment, will not be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture
or material agreement or other material instrument and (v) will not result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any other Loan Party
(other than Liens created under the Security Documents).

 

(c)  No action, consent or approval of, registration or filing with, notice to,
or any other action by, any Governmental Authority is or will be required in
connection with this First Amendment or the Amended Credit Agreement, except for
(i) the filing of UCC financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office,
(ii) recordation of modifications of the Mortgages, if any, (iii) actions
specifically described in Section 3.19 of the Credit Agreement or any of the
Security Documents, if any, (iv) any immaterial actions, consents, approvals,
registrations or filings or (v) such as have been made or obtained and are in
full force and effect.

 

(d)  The representations and warranties set forth in the Amended Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the First Amendment Effective Date, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier is not applicable to any representations and warranties that already
are qualified or modified by materiality (or Material Adverse Effect) in the
text thereof.

 

SECTION 4.  Conditions to Effectiveness of this First Amendment.

 

(a)  This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) on which:

 

(i) The Administrative Agent shall have received duly executed and delivered
counterparts of this First Amendment that, when taken together, bear the
signatures of the Borrower, the Required Lenders, all Term Lenders (after giving
effect to the replacement of any Non-Consenting Lenders by the Replacement
Lender) and all Subsidiary Guarantors;

 

3

--------------------------------------------------------------------------------


 

(ii) Each of (A) the representations and warranties set forth in Section 3 shall
be true and correct in all material respects on and as of the First Amendment
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof, and (B) the
conditions in Section 4.01 of the Amended Credit Agreement shall have been
satisfied or waived in accordance with the terms of the Amended Credit
Agreement;

 

(iii) The Administrative Agent shall have received a certificate, dated as of
the First Amendment Effective Date, duly executed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Section 4(a)(ii)(A) above and Section 4.01(c) of the Amended Credit Agreement;

 

(iv) The Administrative Agent shall have received (1) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the state of its organization; (2) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the First Amendment Effective
Date and certifying (A) that the by-laws or other similar governing documents,
as applicable, of such Loan Party have not been amended or changed since the
Closing Date other than those changes attached to such certificate, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors or other similar governing body, as applicable, of such Loan
Party authorizing the execution, delivery and performance of the First Amendment
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate or articles of incorporation
or other formation documents of such Loan Party have not been amended or changed
since the Closing Date other than those changes attached to such certificate and
(D) that there has been no change as to the incumbency and specimen signature of
each officer executing the First Amendment or any other document delivered in
connection herewith on behalf of such Loan Party since the Closing Date other
than any such changed incumbency and specimen signatures attached to such
certificate; and (3) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (2) above;

 

(v) The Administrative Agent shall have received all interest accrued but unpaid
on all existing Loans through the First Amendment Effective Date;

 

(vi) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been requested by the Administrative Agent at least three Business
Days prior to the First Amendment Effective Date; and

 

(vii) Each of the Repricing Arrangers and the Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including, to the extent invoiced, reimbursement or
other payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder or under any other Loan Document or other agreement with
the Borrower relating to the Transactions.

 

4

--------------------------------------------------------------------------------


 

SECTION 5.  Effect of Amended Credit Agreement.

 

(a)  Except as expressly set forth herein or in the Amended Credit Agreement,
this First Amendment and the Amended Credit Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent, the Collateral
Agent or the Issuing Banks under the Credit Agreement, the Amended Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the Amended Credit Agreement or
any other provision of the Credit Agreement, the Amended Credit Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower, any Subsidiary Guarantor or any other Person to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

 

(b)  On the First Amendment Effective Date, the Credit Agreement shall be
amended as set forth in Section 1(a) above.  The parties hereto acknowledge and
agree that (i) this First Amendment, the Amended Credit Agreement, any other
Loan Document or other document or instrument executed and delivered in
connection herewith do not constitute a novation, or termination of the
obligations of the Borrower and the Subsidiary Guarantors under the Credit
Agreement as in effect prior to the First Amendment Effective Date
(collectively, the “Obligations”) and (ii) such Obligations are in all respects
continuing (as amended by this First Amendment) with only the terms thereof
being modified to the extent provided in this First Amendment.  Each of the
Borrower and the Subsidiary Guarantors hereby consents to the entering into the
First Amendment and each of the transactions contemplated hereby, confirms its
respective guarantees, pledges, grants of security interests, Liens and other
obligations, as applicable, under and subject to the terms of the Security
Documents to which it is a party and each of the other Loan Documents to which
it is party, and agrees that, notwithstanding the effectiveness of the First
Amendment or any of the transactions contemplated hereby, such guarantees,
pledges, grants of security interests, Liens and other obligations, and the
terms of each of the other Security Documents to which it is a party and each of
the other Loan Documents to which it is a party, are not impaired or affected in
any manner whatsoever and shall continue to be in full force and effect and
shall continue to secure all Guaranteed Obligations, as amended, reaffirmed and
modified pursuant to the First Amendment or any of the transactions contemplated
thereby.  Upon the satisfaction of the conditions precedent set forth in
Section 4 of this First Amendment, the provisions of this First Amendment will
become effective and binding upon, and enforceable against, the Borrower and
each of the Administrative Agent, the Collateral Agent and the Lenders.

 

(c)  This First Amendment shall constitute a Loan Document for all purposes
under the Amended Credit Agreement and a Security Document (as defined in the
Collateral Trust Agreement) for all purposes under the Collateral Trust
Agreement, and shall be administered and construed pursuant to the terms of the
Amended Credit Agreement and the Collateral Trust Agreement.

 

SECTION 6.  Counterparts.  This First Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4.  Delivery
of an executed signature page to this First Amendment by facsimile or other
electronic transmission (including “pdf”) shall be as effective as delivery of a
manually signed counterpart of this First Amendment.

 

SECTION 7.  Applicable Law; Notices; Waiver of Jury Trial; Severability;
Jurisdiction; Consent to Service of Process; Waivers.  THIS FIRST AMENDMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

5

--------------------------------------------------------------------------------


 

Sections 9.07, 9.11 and 9.15 of the Amended Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

 

SECTION 8.  Headings.  Headings used herein are for convenience of reference
only, are not part of this First Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this First
Amendment.

 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan C. Frotté

 

 

Title:

Senior Vice President & Treasurer

 

 

 

FOR THE ENTITIES LISTED IN
SCHEDULE 1:

 

 

 

 

 

By:

/s/ Krisshna Koomar

 

 

Name:

Krisshna Koomar

 

 

Title:

Vice President

 

 

 

 

 

FOR THE ENTITIES LISTED IN
SCHEDULE 2:

 

 

 

 

 

By:

/s/ Rachel Smith

 

 

Name:

Rachel Smith

 

 

Title:

Treasurer

 

 

 

 

 

FOR THE ENTITIES LISTED IN
SCHEDULE 3:

 

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan C. Frotté

 

 

Title:

Treasurer

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED BY:

 

CITICORP NORTH AMERICA, INC., as
Administrative Agent and Collateral Agent

 

 

By:

/s/ Kirkwood Roland

 

 

Name:

Kirkwood Roland

 

 

Title:

Managing Director & Vice President

 

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

CITIBANK N.A., as an Issuing Bank and
Swingline Lender

 

 

By:

/s/ Kirkwood Roland

 

 

Name:

Kirkwood Roland

 

 

Title:

Managing Director & Vice President

 

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

FIRST AMENDMENT

 

REVOLVING LENDERS SIGNATURE PAGE

 

[On file with the Administrative Agent]

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

FIRST AMENDMENT

 

TERM LENDERS SIGNATURE PAGE

 

[On file with the Administrative Agent]

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

 

 

ENTITY

 

Jurisdiction(s)

 

1.

 

Ace Energy, Inc.

 

NY

 

2.

 

Allied Home Warranty GP LLC

 

DE

 

3.

 

Allied Warranty LLC

 

TX

 

4.

 

Arthur Kill Power LLC

 

DE

 

5.

 

Astoria Gas Turbine Power LLC

 

DE

 

6.

 

Bayou Cove Peaking Power, LLC

 

DE

 

7.

 

Bidurenergy, Inc.

 

NY

 

8.

 

Cabrillo Power I LLC

 

DE

 

9.

 

Cabrillo Power II LLC

 

DE

 

10.

 

Carbon Management Solutions LLC

 

DE

 

11.

 

Cirro Energy Services, Inc.

 

TX

 

12.

 

Cirro Group, Inc.

 

TX

 

13.

 

Clean Edge Energy LLC

 

DE

 

14.

 

Conemaugh Power LLC

 

DE

 

15.

 

Connecticut Jet Power LLC

 

DE

 

16.

 

Cottonwood Development LLC

 

DE

 

17.

 

Cottonwood Energy Company LP

 

DE

 

18.

 

Cottonwood Generating Partners I LLC

 

DE

 

19.

 

Cottonwood Generating Partners II LLC

 

DE

 

20.

 

Cottonwood Generating Partners III LLC

 

DE

 

21.

 

Cottonwood Technology Partners LP

 

DE

 

22.

 

Devon Power LLC

 

DE

 

23.

 

Dunkirk Power LLC

 

DE

 

24.

 

Eastern Sierra Energy Company LLC

 

CA

 

25.

 

El Segundo Power, LLC

 

DE

 

26.

 

El Segundo Power II LLC

 

DE

 

27.

 

Energy Alternatives Wholesale, LLC

 

DE

 

28.

 

Energy Choice Solutions LLC

 

TX

 

29.

 

Energy Plus Holdings LLC

 

DE

 

30.

 

Energy Plus Natural Gas LLC

 

DE

 

31.

 

Energy Protection Insurance Company

 

VT

 

32.

 

Everything Energy LLC

 

DE

 

33.

 

Forward Home Security, LLC

 

TX

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

ENTITY

 

Jurisdiction(s)

 

34.

 

GCP Funding Company, LLC

 

DE

 

35.

 

Green Mountain Energy Company

 

DE

 

36.

 

Gregory Partners, LLC

 

DE

 

37.

 

Gregory Power Partners LLC

 

DE

 

38.

 

Huntley Power LLC

 

DE

 

39.

 

Independence Energy Alliance LLC

 

DE

 

40.

 

Independence Energy Group LLC

 

DE

 

41.

 

Independence Energy Natural Gas LLC

 

DE

 

42.

 

Indian River Operations Inc.

 

DE

 

43.

 

Indian River Power LLC

 

DE

 

44.

 

Keystone Power LLC

 

DE

 

45.

 

Langford Wind Power, LLC

 

TX

 

46.

 

Louisiana Generating LLC

 

DE

 

47.

 

Meriden Gas Turbines LLC

 

DE

 

48.

 

Middletown Power LLC

 

DE

 

49.

 

Montville Power LLC

 

DE

 

50.

 

NEO Corporation

 

MN

 

51.

 

NEO Freehold-Gen LLC

 

DE

 

52.

 

NEO Power Services Inc.

 

DE

 

53.

 

New Genco GP LLC

 

DE

 

54.

 

Norwalk Power LLC

 

DE

 

55.

 

NRG Advisory Services LLC

 

DE

 

56.

 

NRG Affiliate Services Inc.

 

DE

 

57.

 

NRG Artesian Energy LLC

 

DE

 

58.

 

NRG Arthur Kill Operations Inc.

 

DE

 

59.

 

NRG Astoria Gas Turbine Operations Inc.

 

DE

 

60.

 

NRG Bayou Cove LLC

 

DE

 

61.

 

NRG Business Services LLC

 

DE

 

62.

 

NRG Business Solutions LLC

 

DE

 

63.

 

NRG Cabrillo Power Operations Inc.

 

DE

 

64.

 

NRG California Peaker Operations LLC

 

DE

 

65.

 

NRG Cedar Bayou Development Company, LLC

 

DE

 

66.

 

NRG Connected Home LLC

 

DE

 

67.

 

NRG Connecticut Affiliate Services Inc.

 

DE

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

ENTITY

 

Jurisdiction(s)

 

68.

 

NRG Curtailment Solutions Holdings LLC f/k/a NRG Curtailment Solutions LLC

 

DE

 

69.

 

NRG Curtailment Solutions Inc., f/k/a Energy Curtailment Specialists, Inc.

 

NY

 

70.

 

NRG Development Company Inc.

 

DE

 

71.

 

NRG Devon Operations Inc.

 

DE

 

72.

 

NRG Dispatch Services LLC

 

DE

 

73.

 

NRG Distributed Generation PR LLC

 

DE

 

74.

 

NRG Dunkirk Operations Inc.

 

DE

 

75.

 

NRG ECOKAP Holdings LLC

 

DE

 

76.

 

NRG El Segundo Operations Inc.

 

DE

 

77.

 

NRG Energy Efficiency-L LLC

 

DE

 

78.

 

NRG Energy Labor Services LLC

 

DE

 

79.

 

NRG Energy Services Group LLC

 

DE

 

80.

 

NRG Energy Services International Inc.

 

DE

 

81.

 

NRG Home & Business Solutions LLC

 

DE

 

82.

 

NRG Home Services LLC (f/k/a Lone Star A/C & Appliance Repair, LLC)

 

TX

 

83.

 

NRG Home Solutions LLC

 

DE

 

84.

 

NRG Home Solutions Product LLC

 

DE

 

85.

 

NRG Homer City Services LLC

 

DE

 

86.

 

NRG HQ DG LLC

 

DE

 

87.

 

NRG Huntley Operations Inc.

 

DE

 

88.

 

NRG Identity Protect LLC

 

DE

 

89.

 

NRG Ilion Limited Partnership

 

DE

 

90.

 

NRG Ilion LP LLC

 

DE

 

91.

 

NRG International LLC

 

DE

 

92.

 

NRG Mextrans Inc.

 

DE

 

93.

 

NRG MidAtlantic Affiliate Services Inc.

 

DE

 

94.

 

NRG Middletown Operations Inc.

 

DE

 

95.

 

NRG Montville Operations Inc.

 

DE

 

96.

 

NRG New Roads Holdings LLC

 

DE

 

97.

 

NRG North Central Operations Inc.

 

DE

 

98.

 

NRG Northeast Affiliate Services Inc.

 

DE

 

99.

 

NRG Norwalk Harbor Operations Inc.

 

DE

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

ENTITY

 

Jurisdiction(s)

 

100.

 

NRG Operating Services, Inc.

 

DE

 

101.

 

NRG Oswego Harbor Power Operations Inc.

 

DE

 

102.

 

NRG PacGen Inc.

 

DE

 

103.

 

NRG Portable Power LLC

 

DE

 

104.

 

NRG Power Marketing LLC

 

DE

 

105.

 

NRG Renter’s Protection LLC

 

DE

 

106.

 

NRG Retail LLC

 

DE

 

107.

 

NRG Retail Northeast LLC

 

DE

 

108.

 

NRG Rockford Acquisition LLC

 

DE

 

109.

 

NRG Saguaro Operations Inc.

 

DE

 

110.

 

NRG Security LLC

 

DE

 

111.

 

NRG Services Corporation

 

DE

 

112.

 

NRG SimplySmart Solutions LLC

 

DE

 

113.

 

NRG South Central Affiliate Services Inc.

 

DE

 

114.

 

NRG South Central Generating LLC

 

DE

 

115.

 

NRG South Central Operations Inc.

 

DE

 

116.

 

NRG SPV #1 LLC

 

DE

 

117.

 

NRG Texas C&I Supply LLC

 

DE

 

118.

 

NRG Texas Gregory LLC

 

DE

 

119.

 

NRG Texas Holding Inc.

 

DE

 

120.

 

NRG Texas LLC

 

DE

 

121.

 

NRG Texas Power LLC

 

DE

 

122.

 

NRG Warranty Services LLC

 

DE

 

123.

 

NRG West Coast LLC

 

DE

 

124.

 

NRG Western Affiliate Services Inc.

 

DE

 

125.

 

O’Brien Cogeneration, Inc. II

 

DE

 

126.

 

ONSITE Energy, Inc.

 

OR

 

127.

 

Oswego Harbor Power LLC

 

DE

 

128.

 

RE Retail Receivables, LLC

 

DE

 

129.

 

Reliant Energy Northeast LLC

 

DE

 

130.

 

Reliant Energy Power Supply, LLC

 

DE

 

131.

 

Reliant Energy Retail Holdings, LLC

 

DE

 

132.

 

Reliant Energy Retail Services, LLC

 

DE

 

133.

 

RERH Holdings, LLC

 

DE

 

134.

 

Saguaro Power LLC

 

DE

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

ENTITY

 

Jurisdiction(s)

 

135.

 

Somerset Operations Inc.

 

DE

 

136.

 

Somerset Power LLC

 

DE

 

137.

 

Texas Genco Financing Corp.

 

DE

 

138.

 

Texas Genco Operating Services LLC

 

DE

 

139.

 

Texas Genco Services, LP

 

TX

 

140.

 

US Retailers LLC

 

DE

 

141.

 

Vienna Operations Inc.

 

DE

 

142.

 

Vienna Power LLC

 

DE

 

143.

 

WCP (Generation) Holdings LLC

 

DE

 

144.

 

West Coast Power LLC

 

DE

 

SCHEDULE 2

 

 

 

 

ENTITY

 

Jurisdiction(s)

 

145.

 

NRG Construction LLC

 

DE

 

146.

 

NRG Energy Services LLC

 

DE

 

147.

 

NRG Maintenance Services LLC

 

DE

 

148.

 

NRG Reliability Solutions LLC

 

DE

 

SCHEDULE 3

 

 

 

 

ENTITY

 

Jurisdiction(s)

 

149.

 

NRG Generation Holdings, Inc.

 

DE

 

150.

 

NRG Greenco LLC

 

DE

 

151.

 

NRG South Texas LP

 

TX

 

152.

 

Texas Genco GP, LLC

 

TX

 

153.

 

Texas Genco Holdings, Inc.

 

TX

 

154.

 

Texas Genco LP, LLC

 

DE

 

NRG Energy, Inc. First Amendment Agreement

 

--------------------------------------------------------------------------------